


Exhibit 10.18

 

HERITAGE COMMERCE CORP

AMENDED AND RESTATED 2004 EQUITY PLAN

 

NOTICE OF GRANT AND
RESTRICTED STOCK AGREEMENT

 

Participant has been granted the number of Common Shares of Restricted Stock of
Heritage Commerce Corp (the “Company”), as set forth below (“Common Shares”),
subject to the terms and conditions of the Heritage Commerce Corp Amended and
Restated 2004 Equity Plan (“Plan”), and this Notice of Grant and Restricted
Stock Agreement including the attachments hereto (collectively, “Notice and
Agreement”).  Unless otherwise defined in the Notice and Agreement, terms with
initial capital letters shall have the meanings set forth in the Plan.

 

Name of Participant:

 

 

Number of Common Shares of Restricted Stock Granted:

 

 

Grant Date:

 

 

Fair Market Value:

$                      .  The Fair Market Value is the closing price of Company
Common shares on the Grant Date as provided in the Plan.

 

Period of Restriction and Release of Common Shares from Company’s Return Right
(see Sections 2 and 3 of attached Agreement)

The Period of Restriction, during which the Common Shares shall be subject to
the Company’s Return Right, shall lapse upon the later of the following (a) and
(b) to occur:

 

(a)           On the date the Company has redeemed all of the issued and
outstanding shares of the Fixed Rate Cumulative Perpetual Preferred Stock,
Series A issued on November 21, 2008 “Series A Preferred Stock”).

 

 

(b)           Upon the second anniversary of the Grant Date.

 

 

However, upon the occurrence of a Change in Control (as defined herein) or the
death or Disability of Participant, the Company’s Return Right shall lapse
immediately.

 

 

By acknowledging below, Participant accepts this grant of Restricted Stock and
hereby represents that he or she: (i) agrees to the terms and conditions of this
Notice and Agreement and the Plan; (ii) has reviewed the Plan, the Plan
Prospectus and this Notice and Agreement in their entirety, and has had an
opportunity to obtain the advice of legal counsel and/or tax advisor with
respect thereto; (iii) fully understands and accepts all provisions hereof;
(iv) agrees to accept as

 

1

--------------------------------------------------------------------------------


 

binding, conclusive and final all of the Company’s decisions regarding, and all
interpretations of, the Plan and the Notice and Agreement; and (v) agrees to
notify the Company upon any change in his or her home address indicated below.

 

HERITAGE COMMERCE CORP

 

PARTICIPANT

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Signature

Its:

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

Address:

 

 

ATTACHMENTS:                                           Amended and Restated 2004
Equity Plan; 2004 Equity Plan Prospectus; Restricted Stock Agreement, Assignment
Separate from Certificate and Form of Section 83(b) Election

 

2

--------------------------------------------------------------------------------


 

HERITAGE COMMERCE CORP

AMENDED AND RESTATED 2004 EQUITY PLAN

 

RESTRICTED STOCK AGREEMENT

 

1.                                      Grant of Restricted Stock.  The Company
has granted to Participant the number of Common Shares of Restricted Stock
specified in the Notice of Grant on the preceding page (“Notice of Grant”),
subject to the following terms and conditions.  In consideration of such grant,
Participant agrees to be bound by such terms and conditions, and by the terms
and conditions of the Plan.

 

2.                                      Period of Restriction.  During the
Period of Restriction specified in the Notice of Grant, the Common Shares shall
remain subject to the Company’s Return Right set forth herein.  The Period of
Restriction shall expire and the Company’s Return Right shall lapse as to the
Common Shares granted in the amount(s) and on the date(s) specified in the
Notice of Grant (each, a “Release Date”); provided, however, that no Common
Shares shall be released on any Release Date if the Participant has ceased
Continuous Status as a Director, Employee or Consultant on or prior to such
date.  Any and all Common Shares subject to the Company’s Return Right at any
time shall be defined in this Notice and Agreement as “Unreleased Common
Shares.”

 

3.                                      Return of Restricted Stock to Company. 
If Participant ceases Continuous Status as a Director, Employee or Consultant
for any reason (a “Return Event”), all of the Unreleased Common Shares shall be
forfeited by Participant.  The Ownership of all such Unreleased Common Shares
shall transfer back to the Company, and the Company shall have the right to
retire such Unreleased Common Shares and such shares shall return to the status
of authorized unissued shares under the Plan.

 

4.                                      Restriction on Transfer.  None of the
Common Shares of Restricted Stock issued hereunder or any beneficial interest
therein may be sold, transferred, pledged, donated, exchanged, encumbered or
otherwise disposed of in any way until the Release Date for such Common Shares
set forth in this Notice and Agreement.  In addition, as a condition to any
transfer of the Common Shares after such Release Date, the Company may, in its
discretion, require: (i) that the Common Shares shall have been duly listed upon
any national securities exchange or automated quotation system on which the
Company’s Common Stock may then be listed or quoted; (ii) that either (a) a
registration statement under the Securities Act with respect to the Common
Shares shall be effective, or (b) in the opinion of counsel for the Company, the
proposed purchase shall be exempt from registration under the Securities Act and
the Participant shall have entered into agreements with the Company as
reasonably required; and (iii) fulfillment of any other requirements deemed
necessary by counsel for the Company to comply with applicable law.

 

5.                                      Retention of Restricted Stock or
Certificate for Restrictive Stock.  Any certificate or certificates evidencing
any Common Shares of Restricted Stock shall be deposited with the Secretary of
the Company.  However, instead of issuing physical stock certificates, the
Company may also hold the Common Shares of Restricted Stock in a book entry
account in the name of Participant.  Any such certificates or such book entry
shares shall be held by the Company until such times as the Release Date occurs,
after which the Company shall release to the Participant the Common Shares of
Restricted Stock as to which restrictions have lapsed.

 

3

--------------------------------------------------------------------------------


 

6.                                      Shareholder Rights. Subject to the terms
hereof, the Participant shall have all the rights of a shareholder with respect
to the Common Shares while they are retained by the Company pursuant to
Section 5, including without limitation, the right to vote the Common Shares and
to receive any cash dividends declared thereon.  If, from time to time prior to
the Release Date, there is (i) any stock dividend, stock split or other change
in the Common Shares, or (ii) any merger or sale of all or substantially all of
the assets or other acquisition of the Company, any and all new, substituted or
additional securities to which the Participant shall be entitled by reason of
the Participant’s ownership of the Common Shares shall be immediately subject to
the terms of this Notice and Agreement and included thereafter as “Common
Shares” for purposes of this Notice and Agreement.

 

7.                                      Legends. The share certificate
evidencing the Common Shares, if any, issued hereunder shall be endorsed with
the following legend (in addition to any legend required under applicable law):

 

THE COMMON SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS UPON TRANSFER, OBLIGATIONS TO RETURN TO AND THE COMPANY, AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE HOLDER, A COPY OF WHICH IS ON
FILE WITH THE SECRETARY OF THE COMPANY.

 

8.                                      Definition of Change of Control.  A
Change in Control shall be deemed to have occurred upon any of the following
events (as such terms are defined and interpreted under the Department of
Treasury Regulations 26 CFR 1.280G-1, Q&A 27 through Q&A-29 or as defined in 26
CFR 1.409A-3(i)(5)(i)):

 

(a)                                 A Change in the Ownership of a Corporation.
A change in the ownership of the Company occurs on the date that any one person
or persons acting as a group ,acquires ownership of stock of the Company that,
together with stock held by such person or group, constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Company. The acquisition of additional stock by the same person or group
is not considered to cause a change in the ownership of the corporation.

 

(b)                                 Change in the Effective Control of a
Corporation. A change in the effective control of the Company shall be deemed to
occur on either of the following dates:

 

(i)                                     The date any one person, or persons
acting as a group acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such person or group)
ownership of stock of the Company possessing thirty percent (30%) or more of the
total voting power of the stock of the Company; or

 

4

--------------------------------------------------------------------------------


 

(ii)                                  The date a majority of members of the
Company’s board of directors is replaced during any twelve (12) month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Company’s board of directors before the date of the appointment
or election.

 

(c)                                  Change in the Ownership of a Substantial
Portion of a Corporation’s Assets.  A change in the ownership of a substantial
portion of the Company’s assets shall be deemed to occur on the date that any
one person or group acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than forty percent (40%) of the total gross fair market value of all
of the assets of the Company immediately before such acquisition or
acquisitions. No Change in Control shall result if the assets are transferred to
certain entities controlled directly or indirectly by the shareholders of the
Company.

 

9.                                      U.S. Tax Consequences.

 

(a)                                 Participant shall be liable for any and all
taxes, including withholding taxes.  The Company shall have the right to require
the Participant to remit to the Company an amount sufficient to satisfy federal,
state, local or other withholding tax requirements if, when, and to the extent
required by law (whether so required to secure for the Company an otherwise
available tax deduction or otherwise).  The obligations of the Company under the
Plan and this Notice and Agreement shall be conditioned on satisfaction of all
such withholding obligations and the Company shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Participant.

 

(b)                                 Participant may elect to satisfy an
applicable withholding requirement, in whole or in part, by having the Company
withhold Common Shares of Restricted Stock otherwise due to the Participant
following a Release, or to submit shares of stock previously owned by the
Participant.  Participants may only elect to have shares withheld having a
market value on the date of the tax is to be determined equal to the minimum
statutory total tax which could be imposed as a result of the transaction.  All
elections shall be irrevocable, made in writing, signed by the Participant, and
shall be subject to any restrictions or limitation that the committee deems
appropriate.

 

(c)                                  The Participant has reviewed with the
Participant’s own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by this Notice
and Agreement.  The Participant is relying solely on such advisors and not on
any statements or representations of the Company or any of its employees or
agents. The Participant understands that the Participant (and not the Company)
shall be responsible for the Participant’s own tax liability that may arise as a
result of the transactions contemplated by this Notice and Agreement.  The
Participant understands that for U.S. taxpayers, Section 83 of the

 

5

--------------------------------------------------------------------------------


 

Internal Revenue Code of 1986, as amended (the “Code”), taxes as ordinary income
the difference between the purchase price for the Common Shares, if any, and the
fair market value of the Common Shares as of the date any restrictions on the
Common Shares lapse. In this context, “restriction” includes the right of the
Company to the return of the Common Shares upon a Return Event. The Participant
understands that if he or she is a U.S. taxpayer, the Participant may elect to
be taxed at the time the Common Shares are awarded as Restricted Stock rather
than when and as the Return Right expires by filing an election under
Section 83(b) of the Code with the IRS within 30 days from the date of
acquisition.  The form for making this election is attached as Exhibit B hereto.

 

THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), IF
APPLICABLE, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES
TO MAKE THIS FILING ON THE PARTICIPANT’S BEHALF.

 

10.                               Fractional Restricted Stock.  No fraction of a
share of Restricted Stock shall be purchasable or deliverable hereunder, but in
the event any adjustment hereunder of the number of shares covered by this
Agreement shall cause such number to include a fraction of a share, such number
of shares shall be adjusted to the nearest smaller whole number of shares.

 

11.                               No Employment or Guarantee of Continued
Relationship.  Nothing contained in the Plan or in this Agreement shall confer
upon the Participant any right to the continuation of employment or other
association with the Company or with any Affiliate of the Company).

 

12.                               General.

 

(a)                                 So long as the Department of the Treasury
holds Series A Preferred Stock, as a condition to the issuance of the Common
Shares of Restricted Stock, if Participant is a Senior Executive Officer (as
defined below) of the Company or a person who would qualify as one of the next
20 highest compensated employee of the Company, then the Participant shall
repay, return or reimburse to the Company the value of the Common Shares of
Restricted Stock issued under this Notice and Agreement which was based when
issued on financial statements or other financial metric criteria that are found
to be materially inaccurate as determined by the Audit Committee of the Board of
Directors.  For purposes of this provisions “Senior Executive Officer” means an
executive officer of the Company who is on the Grant Date (i) employed by the
Company or its subsidiaries, and (ii) (a) is the principal executive officer of
the Company, (b) the principal financial officer of the Company, or (c) one of
the three most highly compensated executive officers of the Company (not
including the persons covered in (a) or (b)).  For these purposes, an “executive
officer of the Company” means the president, principal financial officer,
principal accounting officer (or if there is no such accounting officer, the
controller), any vice-president of the Company in charge of a principal business
unit, division or function (such as sales, administration or finance), any other
officer who performs a significant policy-making function, and any other person
who performs similar policy-making functions for the Company, including an
executive officer of any subsidiary of the Company.

 

6

--------------------------------------------------------------------------------


 

(b)                                 This Notice and Agreement is intended to
comply and shall be interpreted in accordance with Section 111(b) of the
Economic Stabilization Act of 2008 as Amended by the American Recovery and
Reinvestment Act of 2009 and regulations issued by the Department of the
Treasury.

 

(c)                                  This Notice and Agreement shall be governed
by and construed under the laws of the State of California.  The Notice and
Agreement and the Plan, which is incorporated herein by reference, represents
the entire agreement between the parties with respect to the Common Shares of
Restricted Stock granted to the Participant.  In the event of a conflict between
the terms and conditions of the Plan and the terms and conditions of this Notice
and Agreement, the terms and conditions of the Plan shall prevail.

 

(d)                                 Any notice, demand or request required or
permitted to be delivered by either the Company or the Participant pursuant to
the terms of this Notice and Agreement shall be in writing and shall be deemed
given when delivered personally, deposited with an international courier
service, or deposited in the U.S. Mail, First Class with postage prepaid, and
addressed to the parties at the addresses set forth in the Notice of Grant, or
such other address as a party may request by notifying the other in writing.

 

(e)                                  The rights of the Company under this Notice
and Agreement and the Plan shall be transferable to any one or more persons or
entities, and all covenants and agreements hereunder shall inure to the benefit
of, and be enforceable by the Company’s successors and assigns.  The rights and
obligations of the Participant under this Notice and Agreement may only be
assigned with the prior written consent of the Company.

 

(f)                                   The Participant agrees upon request to
execute any further documents or instruments necessary or desirable to carry out
the purposes or intent of this Notice and Agreement.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED the undersigned does hereby sell, assign and transfer unto

 

                                     (                                  ) shares
of the Common Stock of Heritage Commerce Corp standing in the undersigned’s name
on the books of said corporation represented by Certificate
No.                                      herewith and does hereby irrevocably
constitute and appoint
                                                                 attorney to
transfer the said stock on the books of said corporation with full power of
substitution in the premises.

 

Dated:

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

Print Name

 

 

Instructions:  Please do not fill in any blanks other than the signature line. 
The purpose of this assignment is to enable the Company to exercise its Company
Return Right set forth in the Restricted Stock Agreement without requiring
additional signatures on the part of the Participant.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SECTION 83(b) ELECTION

 

When you receive stock from the company in connection with your performance of
services the full enjoyment of which is conditioned upon the future performance
of substantial services by you, your income tax consequences are determined
under Section 83 of the Internal Revenue Code.

 

The general rule of Section 83 is that you have a taxable event at the time the
stock vests or the risk of forfeiture lapses. At that time, you have ordinary
income equal to the excess (the “Delta”) of the fair market value of the stock
at the time of vesting over the price paid by the person for the stock, if any.
If the stock has appreciated between the time of acquisition and the time of
vesting, the appreciation would be ordinary income to you (as would any delta
that existed when the stock was acquired). The tax holding period of the stock
commences when the stock vests and any subsequent appreciation would be capital
gain. If the stock is held for more than one year from the vesting date any
capital gain would be long-term capital gain.

 

You may view this tax treatment as undesirable for two reasons. First, the
appreciation of the shares between the grant date and the vesting date would be
ordinary income to you. Ordinary income is currently taxed at federal rates up
to 35%, while the maximum federal rate on long-term capital gain is currently
15%. Second, the taxable event that occurs on the vesting date may not coincide
with a liquidity event, such as the sale of the corporation or shares of the
company. In the absence of a liquidity event, you may have a taxable event but
no cash with which to pay the taxes.

 

For unvested stock, Section 83(b) of the Internal Revenue Code offers a solution
to the above-described tax consequences. A person who receives unvested stock
may elect to be taxed at the time the stock is granted. If you timely make the
Section 83(b) election, you would have ordinary income equal to the delta at the
time of grant (rather than at the time the stock vests). The holding period
would commence at the grant date and any subsequent appreciation would be
capital gain. If the one-year tax holding period is satisfied, all of the gain
would be long-term capital gain, Thus, the Section 83(h) election can result in
all of your gain being capital gain, however, tax would be due with respect to
the delta at the time you make the election.

 

In order to timely make an election under Section 83(b), YOU MUST FILE the
Section 83(b) election with the Internal Revenue Service Center where you file
your income tax returns. YOU MUST FILE THE ELECTION NOT LATER THAN 30 DAYS AFTER
THE STOCK IS GRANTED. There is no relief for failing to timely file the
election. If you make this election, you must provide the election to us and you
must include a copy of the election with your tax return for the taxable year in
which the stock is acquired.

 

NOTE: The foregoing is not a complete or thorough discussion of income and other
tax consequences of the receipt of stock and the company is not hereby rendering
any such advice. You are strongly urged to consult your own tax advisors. Stock
acquired from the exercise of stock options may subject you to additional and
different income and tax consequences, none of which is discussed above.

 

B-1

--------------------------------------------------------------------------------


 

ELECTION UNDER SECTION 83(B)
OF THE INTERNAL REVENUE CODE OF 1986

 

The undersigned taxpayer hereby elects, pursuant to Sections 55 and 83(b) of the
Internal Revenue Code of 1986, as amended (the “CODE”), to include in taxpayer’s
gross income or alternative minimum taxable income (to the extent applicable
under Section 83), as applicable, for the current taxable year, the amount of
any income that may be taxable to taxpayer in connection with taxpayer’s receipt
of the property described below:

 

1.                                      The name, address, taxpayer
identification number and taxable year of the undersigned are as follows:

 

NAME OF TAXPAYER:

 

NAME OF SPOUSE:

 

ADDRESS:

 

TAXPAYER IDENTIFICATION NO.:

 

SPOUSE IDENTIFICATION NO.:

 

TAXABLE YEAR:

 

2.                                      The property with respect to which the
election is made is described as follows:

 

shares of Restricted Stock of Heritage Commerce Corp (the “COMPANY”) received
pursuant to a Notice of Grant and Restricted Stock Agreement, dated
                    , 20     between the Company and the taxpayer.

 

3.                                      The date on which the property was
transferred is:                      , 20    .

 

4.                                      The property is subject to the following
restrictions:

 

The shares vest over time, subject to the taxpayer’s continuous relationship as
an employee or director with the Company. Upon the termination of the taxpayer’s
relationship with the Company, all of the unvested shares outstanding
immediately prior to such termination shall be forfeited by the taxpayer,
ownership of all such unvested shares shall transfer back to the Company and the
taxpayer would have no further rights with respect to any of such unvested
shares.

 

5.                                      The fair market value at the time of
transfer, determined without regard to any restriction other than a restriction
which by its terms will never lapse, of such property is: $                    
per share for an aggregate fair market value of $                    .

 

6.                                     The amount (if any) paid for such
property:  $0.

 

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.

 

B-2

--------------------------------------------------------------------------------


 

THE UNDERSIGNED UNDERSTANDS THAT THE FOREGOING ELECTION MAY NOT BE REVOKED
EXCEPT WITH THE CONSENT OF THE COMMISSIONER.

 

Dated:

 

 

 

 

 

 

 

 

PRINT NAME:

 

 

 

 

The undersigned spouse of taxpayer joins in this election.

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

Spouse of Taxpayer

 

 

 

 

 

PRINT NAME:

 

 

B-3

--------------------------------------------------------------------------------
